Name: Council Decision 2012/34/CFSP of 23Ã January 2012 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 19/21 COUNCIL DECISION 2012/34/CFSP of 23 January 2012 appointing the Chairman of the Military Committee of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240 thereof, Having regard to Council Decision 2001/79/CFSP setting up the Military Committee of the European Union (1), Whereas: (1) Pursuant to Article 3(1) of Decision 2001/79/CFSP, the Chairman of the Military Committee of the European Union ("the Military Committee") shall be appointed by the Council on the recommendation of the Military Committee meeting at the level of the Chiefs of Defence. According to Article 3(2) of the said Decision, the term of office of the Chairman of the Military Committee is three years, unless the Council decides otherwise. (2) On 8 December 2008, the Council appointed General HÃ ¥kan SYRÃ N as Chairman of the Military Committee for a period of three years as from 6 November 2009 (2). (3) At its meeting on 22 November 2011, the Military Committee meeting at the level of the Chiefs of Defence recommended that General Patrick de ROUSIERS be appointed Chairman of the Military Committee, HAS ADOPTED THIS DECISION: Article 1 General Patrick de ROUSIERS is hereby appointed Chairman of the Military Committee of the European Union for a period of three years as from 6 November 2012. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 27, 30.1.2001, p. 4. (2) Council Decision 2009/22/EC of 8 December 2008 appointing the Chairman of the Military Committee of the European Union (OJ L 9, 14.1.2009, p. 51).